DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 08/04/2022 is acknowledged.
No claims are withdrawn at this time.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2005/0000450 to Iizuka in view of United States Patent Application No. 2005/0284577 to Kwon.
In regards to Claim 1, Iizuka teaches an apparatus Fig. 1, 7A-7C comprising: a susceptor 38 having a wafer support surface (top of 38) and a hole 50 extending downwards from the wafer support surface of the susceptor; a lift pin 52 movably received in the hole of the susceptor [0087]; a lift pin head (top of 68, 66, collar 70) coupled with the lift pin and having a lower portion and an upper portion,  
wherein the upper portion of the lift pin head has a bottom surface extending laterally from a top end of a sidewall of the lower portion of the lift pin head, a top surface opposite to the bottom surface of the upper portion of the lift pin head, a sidewall extending downwards from the top surface of the upper portion of the lift pin head, and a cut portion 66A extending from the bottom surface of the upper portion of the lift pin head to the sidewall of the upper portion of the lift pin head; the openings allowing for gas flow, [0076-0174], as per the annotated copy of Fig. 7A-7C below:

    PNG
    media_image1.png
    456
    734
    media_image1.png
    Greyscale

Iizuka does not expressly teach a non-reactive gas source in fluid communication with the hole of the susceptor
Kwong teaches an apparatus Fig. 1-6 (for plasma processing, or dry etching [0005-0006], comprising: a susceptor 100 having a wafer support surface (top surface of 100) and a hole (a whole for 03) extending downwards from the wafer support surface of the susceptor; a lift pin 205 Fig. 5-6 movably received in the hole of the susceptor; the lift pin 205 being connected to an air source 400 that supplies gas through a channel 206 in the lift pin (which would in turn allow for fluid communication with the hole of the susceptor as the gas as the pin is in the whole) the air flowing out of the support pin that allows for floating the substrate/glass on air [0030-0045]. Kwong teaches that by adding the air source to float the substrate during alignment prevents or reduces scratches [0016-0022, 0043-0044].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Iizuka by adding the non-reactive/air gas source in fluid communication with the hole of the susceptor (through the lift pin), as per the teachings of Kwong. One would be motivated to do so for the predictable result of floating the substrate thus preventing or reducing scratches/defects. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Iizuka teaches the upper portion of the lift pin head is wider than the lower portion of the lift pin head, as shown in the above annotated copy of Fig. 7A-7C above.
In regards to Claim 3, Iizuka teaches the cut portion of the upper portion of the lift pin head and a sidewall of the hole define a passage that is in fluid communication with the non-reactive gas source, as shown in the above annotated copy of Fig. 7A-7C above and the rejection of Claim 1 above.
In regards to Claim 4, Iizuka teaches the sidewall of the upper portion of the lift pin head faces and is spaced apart from a sidewall of the hole (as shown in Fig. 1).  
In regards to Claim 5, Iizuka teaches the lift pin is in contact with the bottom surface of the upper portion of the lift pin head (as shown in Fig. 1-7C).
In regards to Claim 6, Iizuka teaches the bottom surface of the upper portion of the lift pin head is at least partially exposed by the hole of the susceptor (as shown in Fig. 1-7C).  
In regards to Claim 7, Iizuka teaches an apparatus Fig. 1, 7A-7C comprising: a susceptor 38 having a wafer support surface (top of 38) and a hole 50 extending downwards from the wafer support surface of the susceptor; a lift pin 52 movably received in the hole of the susceptor [0087]; a lift pin head (top of 68, 66, collar 70) coupled with the lift pin and having a lower portion and an upper portion,  
wherein the upper portion of the lift pin head has a bottom surface extending laterally from a top end of a sidewall of the lower portion of the lift pin head, a top surface opposite to the bottom surface of the upper portion of the lift pin head, [0076-0174], and a slanting surface extending upwards from the bottom surface of the upper portion of the lift pin head, as per the annotated copy of Fig. 7A-7C below:

    PNG
    media_image2.png
    456
    734
    media_image2.png
    Greyscale

Iizuka does not expressly teach a non-reactive gas source in fluid communication with the hole of the susceptor
Kwong teaches an apparatus Fig. 1-6 (for plasma processing, or dry etching [0005-0006], comprising: a susceptor 100 having a wafer support surface (top surface of 100) and a hole (a whole for 03) extending downwards from the wafer support surface of the susceptor; a lift pin 205 Fig. 5-6 movably received in the hole of the susceptor; the lift pin 205 being connected to an air source 400 that supplies gas through a channel 206 in the lift pin (which would in turn allow for fluid communication with the hole of the susceptor as the gas as the pin is in the whole) the air flowing out of the support pin that allows for floating the substrate/glass on air [0030-0045]. Kwong teaches that by adding the air source to float the substrate during alignment prevents or reduces scratches [0016-0022, 0043-0044].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Iizuka by adding the non-reactive/air gas source in fluid communication with the hole of the susceptor (through the lift pin), as per the teachings of Kwong. One would be motivated to do so for the predictable result of floating the substrate thus preventing or reducing scratches/defects. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 8, Iizuka teaches a top edge of the slanting surface of the upper portion of the lift pin head is curved (as shown in Fig. 7A-7C).  
In regards to Claim 9, Iizuka teaches the upper portion of the lift pin head has a sidewall at least partially extending upwards from a top edge of the slanting surface of the upper portion of the lift pin head to a top surface of the upper portion of the lift pin head, as broadly recited in a sidewall that has an upwards portion of the slanted portion closer to the top end.  
In regards to Claim 10, Iizuka teaches the slanting surface of the upper portion of the lift pin head is slanted with respect to the sidewall of the upper portion of the lift pin head, as the whole head is curved and slanted as a whole.
In regards to Claim 11, Iizuka teaches the slanting surface of the upper portion of the lift pin head is slanted with respect to the bottom surface of the upper portion of the lift pin head, as shown in Fig. 7A-7C.  
In regards to Claim 12, Iizuka teachesthe hole of the susceptor has a bottom opening on a bottom of the susceptor, and the bottom surface of the upper portion of the lift pin head is over and vertically overlaps the bottom opening of the hole of the susceptor, as shown in Fig. 1.
In regards to Claim 14, Iizuka teaches an apparatus Fig. 1-7C, comprising: a susceptor 38 having a wafer support surface (top of 38) and a hole 50 extending downwards from the wafer support surface of the susceptor; a lift pin 52 movably received in the hole of the susceptor; and a lift pin head (top of 68, 66, collar 70)  coupled with the lift pin and having a lower portion and an upper portion, wherein the upper portion of the lift pin head has a surface opposite and slanted with respect to a sidewall of the hole of the susceptor, and said surface of the upper portion of the lift pin head opposite and slanted (as it is curved) with respect to the sidewall of the hole of the susceptor and the sidewall of the hole of the susceptor define a passage 66, 66A that allows the gas to flow therethrough [0076-0174], as per the annotated copy of Fig. 7A-7C below:

    PNG
    media_image2.png
    456
    734
    media_image2.png
    Greyscale


 Iizuka does not expressly teach a non-reactive gas source in fluid communication with the hole of the susceptor
Kwong teaches an apparatus Fig. 1-6 (for plasma processing, or dry etching [0005-0006], comprising: a susceptor 100 having a wafer support surface (top surface of 100) and a hole (a whole for 03) extending downwards from the wafer support surface of the susceptor; a lift pin 205 Fig. 5-6 movably received in the hole of the susceptor; the lift pin 205 being connected to an air source 400 that supplies gas through a channel 206 in the lift pin (which would in turn allow for fluid communication with the hole of the susceptor as the gas as the pin is in the whole) the air flowing out of the support pin that allows for floating the substrate/glass on air [0030-0045]. Kwong teaches that by adding the air source to float the substrate during alignment prevents or reduces scratches [0016-0022, 0043-0044].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Iizuka by adding the non-reactive/air gas source in fluid communication with the hole of the susceptor (through the lift pin), as per the teachings of Kwong. One would be motivated to do so for the predictable result of floating the substrate thus preventing or reducing scratches/defects. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 15, Iizuka teaches an inner chamber (space of S, surrounded by container 22) enclosing the wafer support surface of the susceptor.  
In regards to Claim 16, Iizuka teaches a reactive gas source (connected to showerhead 24) in fluid communication with a space defined by the inner chamber and the wafer support surface of the susceptor [0078-0080].
In regards to Claim 17, Iizuka teaches a process chamber 22, wherein the susceptor 38, the lift pin 52, the lift pin head 66, 70 and the inner chamber S are in the process chamber, as shown in Fig. 1.
In regards to Claim 18, Iizuka in view of Kwong teaches the non-reactive gas source is configured to establish a higher pressure at an area under a bottom side of the susceptor than a pressure in the inner chamber, as the substrate floats.  
In regards to Claim 19, Iizuka teaches the upper portion of the lift pin head is wider than the lift pin (as shown in Fig. 7A-7C).
In regards to Claim 20, Iizuka teaches a lower portion of the lift pin is external to the hole of the susceptor (as shown in Fig. 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2005/0000450 to Iizuka in view of United States Patent Application No. 2005/0284577 to Kwon, as applied to Claim 7 above, and in further view of United States Patent No. 6435798 to Satoh.
The teachings of Iizuka in view of Kwon are relied upon as set forth in the 103 rejection above.
In regards to Claim 13, Iizuka in view of Kwon does not expressly teach the lift pin head is detachably coupled with the lift pin.  
Satoh teaches a lift pin head 12 for a lift pin 11 Fig. 1-4 (Col. 4 line 29-Col. 8 line 56), as it can be separated (Col. 5 lines 30-58), such that there is no possibility that a semiconductor wafer is pushed upward from the surface of the susceptor 2 during plasma processing, and there is no possibility that the discharge is concentrated on the substrate-supporting member 12 at the time of plasma cleaning and there is no need for troublesome pin height adjustment.
	It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Iizuka in view of Kwon by making the lift pin head detachable from the lift pin, as per teachings of Satoh. One would be motivated to do so for the predictable result of to prevent discharge and no need for troublesome pin height adjustment. See MPEP 2143 Motivation A. 
The resulting apparatus fulfills the limitations of the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6898064 to Berman et al, which teaches a lift pin gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        


/Jeffrie R Lund/Primary Examiner, Art Unit 1716